DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination. Claims 1 and 4 were amended in the instant reponse dated 30 December 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 30 December 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The Obviousness-Type Double Patenting rejection of claims 1-20 is WITHDRAWN over the approved Terminal Disclaimer filed on 30 December 2021.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is modified below to reflect the instant amendment.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 13, given that there is now doubt as to what the metal oxide contains this claim is also indefinite as it is unclear if M must be at least nicle and cobalt, which is how it is being construed (i.e., “M is at least one of nickel and cobalt, and M may further comprise manganese, and aluminum” as the inclusion of M as Li would now not meet the requirements of claim 1).
As to claim 20, given that there is now doubt to what the sulfate must comprise, it appears that Ni and Co are both required (or at least one is required), such that the inclusion of Al is not permissible as then there is no sulfate source for the Co and Ni. (Applicants are also recommended to use “the meal sulfate” instead of “the sulfate metals” for consistency.
All claims depending upon 1 are rejected for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759